II 1 COPY




                                                                   Hi E.0 IN COURT OF APPEALS
                                                                     2th Court of AppeaisDJstrict
                                                                                       is_~"
                           IN THE SUPREME COURT OF                 EXAS




NO. 15-0180


 IN THE INTEREST OF S.R., A
 CHILD.                                          §                                 12th District.




                                                                                   April 17, 2015


        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                                                                     June 5, 2015

        Petitioner's motion for rehearing of petition for review, filed herein in the above
 numbered and styled case, having been duly considered, is ordered, and hereby is, denied.




                                      *••••*••••



        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do              hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.

        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 12th day of June, 2015.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk